Case: 17-41202      Document: 00514552371         Page: 1    Date Filed: 07/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-41202                             July 12, 2018
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
consolidated with 17-41205

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS ROMO-PADRON,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:17-CR-451-1
                            USDC No. 5:17-CR-351-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Luis Romo-Padron
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Romo-Padron has not filed a response. We have reviewed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-41202    Document: 00514552371    Page: 2   Date Filed: 07/12/2018


                                No. 17-41202

counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                      2